ACCEPTED
                                                                                   12-15-00169CV
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                             8/31/2015 4:17:18 PM
                                                                                    CATHY LUSK
                                                                                           CLERK



                              NO. 12-15-00169-CV
                                                                 FILED IN
                           IN THE COURT OF APPEALS        12th COURT OF APPEALS
                                                               TYLER, TEXAS
                 TWELFTH APPELLATE DISTRICT OF       TEXAS8/31/2015 4:17:18 PM
                               AT TYLER                        CATHY S. LUSK
                                                                   Clerk
       EARL ANDERSON, CARRIE BELL SCOTT, SHARON ANDERSON,
         EVANCE ANDERSON, BILL BURTON, WILLIE MAE ANDERSON
                   AND JERRY J. ANDERSON (SMITH),
                            Appellants,                 FILED IN
                                                  12th COURT OF APPEALS
                                                           TYLER, TEXAS
                                      V.              8/31/2015 4:17:18 PM
                                                           CATHY S. LUSK
          ROBERT LOUIS DURHAM AND FRANK L.     ZELLERS, III, Clerk
                             Appellees
   ______________________________________________________________
                    On appeal from the 173rd District Court
                           Henderson County, Texas
                         Trial Court No. 2012A-0662
   ______________________________________________________________


            APPELLANTS’ MOTION TO EXTEND TIME TO FILE BRIEF

   TO THE HONORABLE COURT OF APPEALS:

      NOW COME Appellants, Earl Anderson, et al, pursuant to the

Appellate Rules, and requests that the Court grant Appellant

additional time in which to file APPELLANT'S BRIEF.

                                      I.

      The deadline for filing APPELLANTS’ BRIEF is August 10, 2015.

                                     II.

      Appellants have been unable to file APPELLANTS’ BRIEF for the

following reasons, which constitute good cause for the extension of

time under the Appellate Rules: Appellants timely filed their brief


APPELLANTS’ MOTION TO EXTEND TIME   Page 1
on August 10, 2015 but inadvertently failed to file a certificate

of compliance as required by Tex. R. App. P. 9.4(i)(3).      Said

failure is a technical defect, however, Appellants’ counsel

received a notice that the brief was accepted and did not receive

the Clerk’s notice to supplement the brief.      Appellants’ counsel

did not realize that the brief was defective until the second

notice received on August 26, 2015.

                                    III.

      This extension of time is sought so that justice may be done,

and not for purposes of delay.       Appellants’ Brief was timely served

on Appellee and Appellants’ Brief complies with the word count

limit.    Therefore, Appellee suffered no harm by Appellants’ failure

to include a certificate of compliance.

                                    IV.

      Granting this request for an enlargement of time to file will

not unduly delay the appeal.

                                     V.

      Appellant requests until September 8, 2015 to file APPELLANTS’

BRIEF.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests the Court

to grant until September 8, 2015 to file APPELLANTS’ BRIEF.




APPELLANTS’ MOTION TO EXTEND TIME    Page 2
                                        Respectfully submitted,


                                              Lana Johnson
                                        __________________________________
                                        LANA JOHNSON
                                        Texas Bar No. 10763650
                                        P. O. Box 816325
                                        Dallas, TX 75381-6325
                                        Tel. (903) 646-0672
                                        Fax. (866) 447-7148
                                        Attorney for Appellants

                               CERTIFICATE OF CONFERENCE


      On August 30, 2015, the undersigned attorney conferred with

counsel for Appellee regarding the Motion to Extend Time by e-mail

and it is unopposed.



                           CERTIFICATE OF SERVICE

     I certify that on August 30, 2015 a true and correct copy of
MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF was served by e-
mail on the Cope Law Firm.


                                                 Lana Johnson
                                        LANA JOHNSON




APPELLANTS’ MOTION TO EXTEND TIME      Page 3